Citation Nr: 1529392	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-31 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with dysthymia.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1983 and from October 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The disability picture resulting from the Veteran's PTSD with dysthymia does not approximate total occupational and social impairment.

2.  The Veteran is in need of regular aid and attendance of another person for certain activities of daily living due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 70 percent for PTSD with dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Codes 9433-9411 (2014).

2.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.353(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected psychiatric disability is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9433 (2014).  A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A VA treating psychiatrist wrote in January 2010 that the Veteran continued to experience sadness, trouble sleeping, difficulty concentrating, frequent nightmares, intrusive thoughts and memories, hyperstartle response, and avoidance of activities that reminded him of combat.  

The Veteran wrote in a December 2010 statement that he was unable to maintain a relationship due to kicking and fighting in his sleep.  He could only sleep four hours a night, had lost contact with his family, and forgot where he placed things.  The Veteran had reduced his interactions with others because he was afraid of getting in fights.  In addition, he was afraid that someone would come up from behind and kill him.  He slept with a knife near his bed and constantly relived his memories of a soldier who died. 

February 2011 VA treatment records indicate that the Veteran was depressed almost every day, and his tolerance was low.  His lady friend observed that he was always angry.  The Veteran was hopeless because of being unable to do things that he used to do, and he was negative about the future.  He had suicidal ideations and could not remember when he was last happy.

The Veteran had a VA examination in April 2011 at which it was noted that he remained productive at home, although he was constantly depressed due to his physical condition.  He was irritable, easily angered, and withdrawn, and he had insomnia.  The Veteran feared sleeping soundly due to the fear of getting killed.  It was noted that treatment records from earlier in the month showed that the Veteran had good days and bad days.  Impulse control was fair, and he had a history of violent reactions going back to 2009.  On examination, remote and recent memory was normal.  The examiner did not feel that there was total occupational and social impairment.

The Veteran underwent psychological testing in May 2011, and it was noted that he persisted in completing activities but displayed low energy, was slow on timed activities, and gave up easily.  His score on memory testing indicated that his retention of objective facts tended to be dependent on his area of interest and level of motivation.  Psychotic features were not suggested by the testing.  The Veteran had a fair ability to calibrate thoughts, feelings and actions in structured situations, and a variable ability in unstructured situations.  Impulse control was fair, awareness of self and others was poor, manifest depression was marked, and suicidal ideation was suggested.

The Veteran wrote in July 2011 that he was getting into verbal altercations on a weekly basis.  He felt uncomfortable around people and his tolerance level around people was low.  The Veteran further wrote that he was a loner with little trust in people.

At an October 2011 private examination it was noted that the Veteran had nightmares and flashbacks and he had trouble controlling his anger on even slight provocation.  The Veteran had withdrawn from social interactions, had problems in relationships, and felt detached from people.  He said that his startle response and hypervigilance made his life miserable because he felt he was controlled by emotions and thoughts.  He feared assaulting people and felt safe when alone.  

The Veteran had a VA examination in February 2012.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that the symptoms were controlled with medication.  The Veteran reported being a loner, and he had nightmares and flashbacks almost every night, often got depressed, and was irritable.  The examiner felt that the Veteran was capable of managing his financial affairs, and the Veteran reported that he paid his bills online.  

The examiner from October 2011 examined the Veteran again in May 2012 and opined that the Veteran was incapacitated due to PTSD.  The psychiatric disorder was chronic and prone to relapse and remissions.

The Veteran had another VA examination in July 2013 at which the examiner opined that there was occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that the symptoms were controlled with medication.  The Veteran had nightmares, flashbacks, irritability, angry fits, insomnia, and depression that incapacitated him momentarily and alienated others.

The record does not show that the Veteran has total occupational and social impairment, as is required for a 100 percent evaluation, the next highest available.  See 38 C.F.R. § 4.130, Diagnostic Codes 9433-9411.  The treatment records and examinations discussed above show that the Veteran has consistently had anger with impulse control problems, depression, suicidal ideation, insomnia, nightmares, withdrawal and detachment from people, hypervigilance, and suicidal ideation.  However, the April 2011, February 2012 and July 2013 VA examiners did not feel that the Veteran had total occupational and social impairment.  At the April 2011 VA examination, remote and recent memory were normal.  The May 2011 testing showed that the Veteran's retention of facts was dependent on his interest and motivation levels.  The Veteran had a fair ability to calibrate thoughts, feelings and actions in structured situations.  In addition, psychotic features were not suggested by the testing.  The February 2012 examiner felt that the Veteran could manage his financial affairs, and the Veteran reported being able to pay his bills online.  Overall, the disability picture associated with the symptomatology from the Veteran's PTSD with dysthymia does not show total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Codes 9433-9411; Mauerhan, 16 Vet. App. at 442-43.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board concludes that the rating criteria reasonably describe the level and symptomatology of the Veteran's PTSD with dysthymia, and the disability picture is contemplated by the rating schedule.  As noted above, all of the symptoms of the Veteran's service-connected major depressive disorder that affect the level of occupational and social impairment were considered; not just those referenced in the rating criteria.  38 C.F.R. § 4.130, Diagnostic Codes 9433-9411; Mauerhan, 16 Vet. App. at 442-443.  Moreover, there is no showing that PTSD with dysthymia has caused marked interference with employment greater than the occupational and social impairment in most areas contemplated in the assigned rating or frequent periods of hospitalization.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for sleep apnea, residuals, rupture of pectoralis major with right shoulder limitation of motion, degenerative lumbar spine, anterior cruciate ligament tear, right knee, GERD with chronic diarrhea, left knee patellofemoral syndrome with degenerative osteoarthritis, right knee arthritis, left shoulder tendinitis, right ankle arthralgia, left ankle arthralgia, bilateral hearing loss, tinnitus, left hip osteoarthritis, right hip arthritis, plantar fasciitis with hallux valgus for each foot, anterior cruciate ligament tear, right knee, fracture of the nose, and erectile dysfunction.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


III.  Special Monthly Compensation - Aid and Attendance 

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).  The Veteran seeks SMC based on the need for regular aid and attendance of another person or on the account of housebound status.

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a) (2014).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a)

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2014).

Service connection is in effect for PTSD with dysthymia, rated 70 percent disabling; sleep apnea, rated 50 percent disabling; residuals, rupture of pectoralis major with right shoulder limitation of motion, rated as 40 percent disabling; degenerative lumbar spine, rated 40 percent disabling; anterior cruciate ligament tear, right knee, rated 30 percent disabling; GERD with chronic diarrhea, rated 30 percent disabling; left knee patellofemoral syndrome with degenerative osteoarthritis, rated 30 percent disabling; right knee arthritis, rated 30 percent disabling; left shoulder tendinitis, rated 20 percent disabling; right and left ankle arthralgia, rated 10 percent disabling each; bilateral hearing loss, rated 10 percent disabling, tinnitus, rated 10 percent disabling; left hip osteoarthritis, rated 10 percent disabling; right hip arthritis rated 10 percent disabling; plantar fasciitis with hallux valgus, rated 10 percent disabling for each foot; anterior cruciate ligament tear, right knee, rated 10 percent disabling; fracture of the nose rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  The combined evaluation is 100 percent, and the Veteran has been granted a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

Dr. Jose Albert Quintos, a private orthopedic specialist, wrote in August 2010 that the Veteran would need an aide and attendant in the near future due to the knees.  The knees affected his ability to perform basic activities of daily living.  The Veteran wrote in August 2010 that he was confined to his home due the inability to walk due to knee swelling, soreness and pain for at least a week at a time, three times a year.  Prolonged standing and walking were difficult due to his ankles, and the left ankle rolled 3 times a week without warning.

The Veteran had a VA examination in November 2010.  It was noted that he took a bus and taxi to get to the examination.  In regards to daily activities, he reported pain when dressing and that it took him a while.  There was no one in the house to assist him.  The Veteran said that he tried to keep a lot of stuff in the house because at times he could not go out or walk.  He "paid a price" if he used his right arm and would not be able to go out without knee braces, crutches, and braces.  The Veteran had been advised to get a scooter, and he walked with a limp due to pain in the knees and ankles.  There was dizziness weekly, moderate short-term memory loss, and constant imbalance affecting the ability to ambulate.  The examiner noted that the Veteran could perform all functions of self-care.  The Veteran could walk up to a few hundred yards with a cane and could leave home for medical care and to purchase food and other supplies.  However, the examiner also wrote in the report that the Veteran could only walk for a few yards using his braces and cane.  There was marked difficulty with feeding himself, dressing and undressing, bathing, grooming, and using the toilet.  The examiner opined that the lower back, shoulder, knee, ankle and joint problems caused the Veteran to be housebound at times and necessitated the need for aid and attendance.

The Veteran reported at February 2011 VA psychiatric treatment that completing his usual activities was a challenge because of pain.  A VA physician opined in February 2011 that the Veteran's low back, shoulder, knee and ankle joint problems caused him to be housebound at times, especially during periods of flare-ups.  These conditions necessitated the need for aid and attendance.

An April 2011 VA examiner felt that the knees caused mild to moderate/severe limitations in activities of daily living.  Dr. Quintos wrote in May 2011 that the Veteran was in dire need of a capable aide and attendant to assist him in his activities of daily living.

In October 2011 an examiner opined that the Veteran was able to feed himself with pain but could not prepare meals.  He needed assistance in bathing and tending to hygiene due to limitation of motion from joint pain, and he required medication management.  The examiner noted that the Veteran had lumbar pain, limitations in using his upper extremities for daily care, and memory lapses.  The Veteran could walk a block with assistive devices.

A May 2012 examiner opined that the Veteran could feed himself but had pain in his upper extremities when eating due to repetitive motion.  The Veteran could not prepare his own meals and needed assistance in bathing and tending to other hygiene needs due to limitation of motion of the knees, shoulders, hips, and back.  The Veteran needed help managing his medication in order to ensure that he took it at the proper times.  He could walk with a cane and knee braces up to 100 yards.  The Veteran had difficulty putting on his shirt and pants due to limited ranges of motion, and he needed assistance with shopping and medical appointments.

October 2014 VA occupational therapy treatment notes indicate that the Veteran had a history of falls and feeling unsteady in the shower without assistive devices.  He also reported difficulty getting on and off a standard toilet due to strain on the low back, hips, and knees.  Adaptive devices such as shower chair were discussed.

The treatment records and VA examinations show that the Veteran has never been in a nursing home and does not currently require nursing home care on account of any mental or physical incapacity.  Further, the examination reports demonstrate that the Veteran does not suffer from any significant vision problem as to be blind or nearly blind.  38 C.F.R. § 3.351(b), (c).  Furthermore, VA examiners have stated he is not permanently bedridden.  At the outset, such facts provide evidence against this claim. 

Therefore, with regard to aid and attendance, to prevail, the evidence must show that he meets the other factual criteria for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a).  Dr. Quintos wrote in August 2011 and May 2011 that the Veteran needed an aide due to orthopedic disabilities.  The November 2010 VA examiner and a VA physician writing in 2011 opined that the Veteran's orthopedic disabilities caused him to be housebound at times and necessitated the need for aid and attendance.  Subsequent examinations indicate that the Veteran needed assistance with preparing meals, bathing and tending to other hygiene needs, and managing his medication.  It does not appear that the Veteran is able to take care of himself without the regular assistance of another.  See 38 C.F.R. § 3.352(a).

The Board notes that the Veteran is able to feed himself and ambulate short distances with the use of a cane or braces.  However, overall the Board finds that the facts demonstrate the need for regular aid and attendance due to his numerous disabilities for the performance of certain relevant daily activities.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  Therefore, resolving any doubt in the Veteran's favor, the Board concludes the evidence supports finding entitlement to special monthly compensation for regular aid and attendance is warranted.   38 U.S.C.A. § 5107(b).



ORDER

An evaluation in excess of 70 percent for PTSD with dysthymia is denied.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to special monthly compensation by reason of need for regular aid and attendance of another person is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


